UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registranto oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to § 240.14a-12. DIRT MOTOR SPORTS, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): oNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1.Title of each class of securities to which transaction applies. 2.Aggregate number of securities to which transaction applies. 3.Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4.Proposed maximum aggregate value of transaction: 5.Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1.Amount previously paid: 2.Form, Schedule or Registration Statement No.: 3.Filing Party: 4.Date filed: December 31, 2007 Dear Stockholders: You are cordially invited to attend the 2008 Annual Meeting of the stockholders of DIRT Motor Sports, Inc., doing business as World Racing Group. The 2008 Annual Meeting will be held on January 22, 2008, at 10:00 a.m. (Eastern Time) at our corporate headquarters, located at 7575-D West Winds Boulevard, Concord, North Carolina 28027. Details regarding the business to be conducted at the Annual Meeting are described in the accompanying Notice of Annual Meeting and Proxy Statement. Please read these materials carefully. Included with the Proxy Statement is a copy of our 2006 Annual Report on Form 10-KSB. We encourage you to read our Annual Report. It includes our audited financial statements and information about our operations and markets. Your vote is important. Whether or not you expect to attend the Annual Meeting and regardless of the number of shares you own, please complete, date, sign and return the accompanying proxy card in the enclosed postage-paid envelope so that your shares may be represented at the meeting. If you submit a proxy, you can still attend the Annual Meeting and vote your shares in person. Thank you for your ongoing support of DIRT Motor Sports, Inc. We look forward to seeing you at the Annual Meeting. Sincerely, Brian M. Carter, Chief Executive Officer NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JANUARY 22, 2008 TO THE STOCKHOLDERS OF DIRT MOTOR SPORTS, INC.: NOTICE IS HEREBY GIVEN that the 2008 Annual Meeting of Stockholders of DIRT Motor Sports, Inc., a Delaware corporation doing business as World Racing Group, will be held on January22, 2008 at 10:00 a.m. (Eastern Time) at our corporate headquarters, located at 7575-D West Winds Boulevard, Concord, North Carolina 28027.At the meeting, you will be asked to vote on the following matters: 1. The election of directors to our Board of Directors, each to serve for a term of one year or until his successor is elected and qualified; 2. Ratifying the appointment of Murrell, Hall, McIntosh & Co., PLLP as our independent auditors for the fiscal year ending December 31, 2007; 3. To approve a stockholder resolution to authorize the Board of Directors, in its sole and absolute discretion without further action of the stockholders, to amend our certificate of incorporation to implement a reverse stock split of our common stock, par value $.01 per share, at a ratio of not less than 1-for-3 and not greater than 1-for-10 at any time prior to December 31, 2009, with the exact ratio to be determined by the Board of Directors; 4. The approval of an amendment to our certificate of incorporation to change our name from “DIRT Motor Sports, Inc.” to “World Racing Group, Inc.”; and 5. Such other matters as may properly come before the Annual Meeting or any adjournment or postponement of the Annual Meeting. The close of business on December 20, 2007 has been fixed as the record date for the determination of stockholders entitled to notice of, and to vote at, the Annual Meeting or any adjournments or postponements thereof.Only holders of record of common stock at the close of business on the record date are entitled to notice of, and to vote at, the Annual Meeting. A complete list of stockholders entitled to vote at the Annual Meeting will be available for examination by any of our stockholders for purposes pertaining to the Annual Meeting at our corporate offices, 7575-D West Winds Boulevard, Concord, North Carolina 28027, during normal business hours for a period of 10days prior to the Annual Meeting, and at the time and place of the Annual Meeting. We are providing a copy of our Annual Report on Form 10-KSB for the year ended December31, 2006 with the accompanying Proxy Statement. Whether or not you expect to attend in person, we urge you to vote your shares as promptly as possible by signing and returning the enclosed proxy card in the postage-paid envelope provided, so that your shares may be represented and voted at the Annual Meeting. If your shares are held in the name of a bank, broker or other fiduciary, please follow the instructions on the voting instruction card furnished by the record holder. Our Board of Directors unanimously recommends that you vote “FOR” the Annual Meeting proposals, all of which are described in detail in the accompanying Proxy Statement. By Order of the Board of Directors, Daniel W. Rumsey CorporateSecretary Concord, North Carolina December 31, 2007 7575-D West Winds Boulevard, Concord, North Carolina 28027 PROXY STATEMENT FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JANUARY 22, 2008 GENERAL INFORMATION The enclosed proxy is solicited on behalf of the Board of Directors of DIRT Motor Sports, Inc., a Delaware corporation doing business as World Racing Group, for use at the 2008 Annual Meeting of Stockholders to be held on January 22, 2008 at 10:00a.m., Eastern time, and at any adjournment or postponement thereof, at our corporate offices located at 7575-D West Winds Boulevard, Concord, North Carolina 28027. These proxy solicitation materials were mailed on or about December 31, 2007, to all stockholders entitled to vote at our Annual Meeting. Voting The specific proposals to be considered and acted upon at our Annual Meeting are summarized in the accompanying notice and are described in more detail in this Proxy Statement. On December 20, 2007, the record date for determination of stockholders entitled to notice of and to vote at the Annual Meeting, we had outstanding32,172,879 shares of our common stock.Each holder of common stock is entitled to one vote for each share of common stock held, on each of the proposals to come before the Annual Meeting. Quorum In order for any business to be conducted at the Annual Meeting, the holders of more than 50% of the shares of common stock entitled to vote must be represented at the Annual Meeting, either in person or by properly executed proxy.If a quorum is not present at the scheduled time of the Annual Meeting, the stockholders who are present may adjourn the Annual Meeting until a quorum is present. The time and place of the adjourned meeting will be announced at the time the adjournment is taken, and no other notice will be given. An adjournment will have no effect on the business that may be conducted at the Annual Meeting. Required Vote Stockholders may not cumulate votes in the election of directors. For Proposal1, the four nominees who receive the greatest number of votes cast at the meeting by the shares of common stock present in person or by proxy and entitled to vote will be elected. For Proposal 2, the affirmative vote of holders representing a majority of the shares of common stock represented at the meeting in person or by proxy and entitled to vote will be required for approval.For Proposals 3 and 4, the affirmative vote of holders representing a majority of the shares of common stock entitled to vote at the meeting will be required for approval. Abstentions and Broker Non Votes Abstentions will be counted as shares that are present for purposes of determining a quorum. For Proposal 1, abstentions are excluded entirely from the vote and do not have any effect on the outcome. For the approval of Proposal 3 and4, abstentions have the practical effect of a vote against the proposals.For the approval of Proposal 2, abstentions will not be counted as votes cast for or against such proposal. If you hold your shares in “street name” through a broker or other nominee, your broker or nominee may not be permitted to exercise voting discretion with respect to some of the matters to be acted upon.If you do not give your broker or nominee specific instructions regarding such matters, your proxy will be deemed a “broker non-vote.” Broker non-votes are included in the determination of the number of shares represented at the Annual Meeting for purposes of determining whether a quorum is present. For Proposal 1, broker non-votes have no effect on the outcome of the election. For the approval of Proposals 3 and 4, broker non-votes have the practical effect of a vote against such proposals. For the approval of Proposal 2, broker non-votes will not be counted as votes cast for or against such proposal. Whether brokers have discretion to vote on other proposals and, if they do not, the effects of broker non-votes on such other proposals will depend on the nature of such other proposals. -1- Proxies If the enclosed form of proxy is properly signed and returned, the shares represented thereby will be voted at the Annual Meeting in accordance with the instructions specified thereon. If you sign and return your proxy without specifying how the shares represented thereby are to be voted, the proxy will be voted (i)FOR the election of the directors proposed by our board, (ii)FOR ratification of the appointment of the independent auditors for fiscal year 2007, (iii)FOR the amendment of our certificate of incorporation to implement a reverse split of our common stock at a ratio between 1-for3 and 1-for-10, (iv)FOR an amendment to our certificate of incorporation to change our name from “DIRT Motor Sports, Inc.” to “World Racing Group, Inc.”; and (v)at the discretion of the proxy holders on any other matter that may properly come before the Annual Meeting or any adjournment or postponement thereof. You may revoke or change your proxy at any time before the Annual Meeting by filing with our corporate secretary at our principal executive offices at 7575-D West Winds Boulevard, Concord, North Carolina 28027, a notice of revocation , or another signed proxy with a later date. You may also revoke your proxy by attending the Annual Meeting and voting in person. Attendance at the meeting alone will not revoke your proxy. If you are a stockholder whose shares are not registered in your own name, you will need additional documentation from your broker or record holder to vote personally at the Annual Meeting. Solicitation We will bear the entire cost of solicitation, including the preparation, assembly, printing and mailing of this Proxy Statement, the proxy and any additional solicitation materials furnished to the stockholders. Copies of any solicitation materials will be furnished to brokerage houses, fiduciaries and custodians holding shares in their names that are beneficially owned by others so that they may forward this solicitation material to such beneficial owners. In addition, we may reimburse such persons for their costs in forwarding the solicitation materials to such beneficial owners. The original solicitation of proxies by mail may be supplemented by a solicitation by telephone, facsimile or other means by our directors, officers or employees. No additional compensation will be paid to these individuals for any such services. Except as described above, we do not presently intend to solicit proxies other than by mail. Deadline for Receipt of Stockholder Proposals Pursuant to Rule14a-8 under the Securities Exchange Act of 1934, as amended, stockholder proposals to be presented at our 2009 Annual Meeting and included in our Proxy Statement and form of proxy relating to that meeting must be received by us at our principal executive offices at 7575-D West Winds Boulevard, Concord, North Carolina 28027, addressed to our corporate secretary, not later than September 2, 2008. These proposals must comply with applicable Delaware law, the rules and regulations promulgated by the Securities and Exchange Commission (“SEC”), and the procedures set forth in our bylaws. Under our bylaws, stockholders who intend to present a proposal at such meeting without inclusion of such proposal in our proxy materials pursuant to Rule 14a-8 under the Exchange Act are required to provide advanced notice of such proposal to us at the aforementioned address not later than October 2, 2008. We reserve the right to reject, rule out of order, or take other appropriate action with respect to any proposal that does not comply with these and all other applicable requirements. MATTERS TO BE CONSIDERED AT ANNUAL MEETING PROPOSAL1 ELECTION OF DIRECTORS General Four directors are to be elected at the Annual Meeting. Our Board of Directors currently consists of Robert Hussey (Chairman), Daniel W. Rumsey, Brian M. Carter and Cary J. Agajanian. Our certificate of incorporation and bylaws provide that the Board of Directors shall consist of such number of directors as the Board of Directors determines.Upon recommendation of the nominating and corporate governance committee, the Board of Directors has nominated for election as directors at our Annual Meeting Messrs. Rumsey, Hussey. Carter and Agajanian, each of whom is currently a director. If elected, each nominee will serve until our 2009 Annual Meeting or until his successor is elected and qualified. Management does not contemplate that the nominees will be unable to stand for election at the Annual Meeting, but in that event, in place of such nominee, proxies solicited hereby will be voted for the election of such other person as may be recommended by the Board of Directors upon recommendation of the nominating and corporate governance committee. Information about the nominees for election as directors, including biographical and employment information, is set forth below. Brian M. Carter, 38.Mr.Carter has served as the Company’s Chief Executive Officer since November 15, 2007, has served as the Company’s Chief Financial Officer since February1, 2005, and as a Director since November 29, 2007. Prior to joining the Company, he served as the Vice President and Chief Financial Officer of Prescient Applied Intelligence, Inc. (“Prescient”) and served on Prescient’s Board of Directors from December23, 2003 until March 2006. From November 2000 until January 2002 he was Prescient’s Vice President of Finance, and from June 1999 to November 2000 he was Controller of Prescient. From January 1991 through June 1999 he held various positions with Deloitte& Touche LLP, most recently as Senior Manager. Mr.Carter received his B.B.A. in finance and accounting from Texas A&M University. -2- Robert F. Hussey, 58. Mr.Hussey was appointed to our Board of Directors in August 2006, and was elected Chairman in November 2007.He has extensive media, advertising and marketing experience, including as founder and Chief Executive Officer of POP Radio Corporation, which Mr. Hussey brought public in 1986 and sold in 1991 to Heritage Media.He currently serves on the Board of Directors of Axcess International, Inc. and Digital Lightwave, Inc. Mr.Hussey served as the Interim President and CEO of Digital Lightwave, Inc. from February 2005 to March 2006. From 2001 to 2005 Mr.Hussey was the Chief Operating Officer and Director of H.C.Wainwright & Co., Inc.Mr.Hussey holds a BSBA Finance from Georgetown University and an MBA in International Finance from George Washington University. Cary J. Agajanian, 66.Mr. Agajanian was appointed to our Board of Directors in August 2006.Mr.Agajanian is the founder and currently is a principal of Motorsports Management International, a multi-faceted company that is an industry leader in the areas of motorsports event representation, corporate consulting, and sponsorship negotiation.For the past 10years, Mr.Agajanian has served on Motorsports boards such as the Automobile Competition Committee of the United States (ACCUS), the American Motorcyclist Association (AMA, Vice-Chairman), the United States Auto Club (USAC), and the Sports Car Clubs of America (SCCA).Mr.Agajanian is also the Managing Partner of Agajanian, McFall, Weiss, Tetreault and Crist, a law firm specializing in the sports, leisure and entertainment, and hospitals and medical profession industries. Daniel W. Rumsey, 46.Mr. Rumsey has served as a member of our Board of directors since July 2005.He is currently the Executive Chairman of the Board of Directors and Interim Chief Financial Officer of Prescient Applied Intelligence, Inc.Mr. Rumsey is also the President and Chief Executive Officer of Azzurra Holding Corporation, which recently emerged from protection under Chapter 11 of the U.S. Bankruptcy Code.From March 2003 to March 2006, Mr. Rumsey held various other senior executive positions at Azzurra Holding Corporation.From 2000 to 2002, Mr. Rumsey was Vice President and General Counsel of Knowledge Kids Network, Inc., a multi-media education company. Prior to joining Knowledge Kids Network, Inc., Mr. Rumsey was the President and General Counsel of Aspen Learning Systems and NextSchool, Inc., which he joined in February 1997. Mr. Rumsey sold Aspen Learning Systems and NextSchool to Knowledge Kids Network in 1999. Mr. Rumsey has an extensive legal and finance background, dating back to 1987 when he served as a staff attorney in the SEC’s Division of Corporation Finance.In addition to serving on the Board of Directors of Azzurra Holding Corporation, Mr. Rumsey serves on the Board of Directors of Prescient Applied Intelligence, Inc. and XELR8 Holdings, Inc.Mr. Rumsey received his J.D. from the University of Denver College of Law in 1985, and his B.S. from the University of Denver in 1983. Board Committees and Meetings The Board of Directors met four times and acted three times by unanimous written consent during the fiscal year ended December31, 2006. The Board of Directors has an audit committee, a compensation committee, and a nominating and corporate governance committee. Each of our directors who served during 2006 attended or participated in no less than 75% or more of the aggregate of (i)the total number of meetings of the Board of Directors and (ii)the total number of meetings held by all committees of the Board of Directors on which such director served during 2006. Audit Committee. We have established a standing audit committee in accordance with Section 3(a)(58)(A) of the Exchange Act that makes recommendations to our Board of Directors regarding the selection of an independent registered public accounting firm, reviews the results and scope of our audits and other accounting-related services, and reviews and evaluates our internal control functions. Our audit committee operates pursuant to a written charter which is available on our website at www.worldracinggroup.com. Our audit committee is comprised of Messrs. Hussey (Chair) and Rumsey. Our Board of Directors has determined that Messrs. Hussey and Rumsey are each an “audit committee financial expert” as currently defined under the SEC rules implementing Section407 of the Sarbanes Oxley Act of 2002 (“SOX”).Mr. Rumsey presently serves as Corporate Secretary, for which he is paid $5,000 per month.As a result, Mr.Rumsey cannot be considered independent under the applicable requirements of SOX, SEC rules and regulations, or the standards of the NASDAQ Stock Market, Inc. (“NASDAQ”). Compensation Committee. We have a standing compensation committee that reviews and makes recommendations to the board concerning salaries and incentive compensation for our officers and employees. Our compensation committee operates pursuant to a charter which is available on our website at www.worldracinggroup.com. The compensation committee also administers the 2004 Long Term Incentive Plan and other employee incentive plans. The members of the compensation committee are Messrs. Agajanian (Chair) and Hussey. The compensation committee has the authority to retain and use the services of an independent executive compensation consultant. The compensation committee makes all final decisions regarding compensation for all executive officers; however, it may, in its discretion, include the chief executive officer in deliberations and the approval process for the compensation of other executive officers. Nominating and Corporate Governance Committee. Our nominating and corporate governance committee is currently comprised of Messrs.Rumsey and Agajanian, who are two of the non-management members of our Board of Directors. The nominating and corporate governance committee is responsible for the recommendation of the criteria for selection of board members and assisting the board in identifying candidates. The Board of Directors has not adopted a charter for the nominating and corporate governance committee. The nominating and corporate governance committee reviews the qualifications of all persons recommended by stockholders as nominees to the Board of Directors to determine whether the recommended nominees will make good candidates for consideration for membership on the board. The nominating and corporate governance committee has not established specific minimum qualifications for recommended nominees. However, as a matter of practice, the nominating and corporate governance committee does evaluate recommended nominees for directors based on their integrity, judgment, independence, financial and business acumen, relevant experience, and their ability to represent and act on behalf of all stockholders, as well as the needs of the Board of Directors. Following this evaluation, the nominating and corporate governance committee will make recommendations for director membership and review such recommendations with the board, which will decide whether to invite the candidate to be a nominee for election to the board. For a stockholder to submit a candidate for consideration to the nominating and corporate governance committee, a stockholder must notify our Secretary. To make a recommendation for director nomination in advance of an Annual Meeting, a stockholder must notify our Secretary in writing no later than 120days prior to the anniversary of the date of the prior year’s Annual Meeting Proxy Statement. Notices should be sent to the following address: DIRT Motor Sports, Inc. 7575-D West Winds Boulevard Concord, North Carolina 28027 Attn: Secretary -3- All notices must include all information relating to the stockholder and the proposed nominee that would be required to be disclosed in a Proxy Statement or other filings required to be made in connection with solicitations of proxies for elections of directors under the proxy rules of the SEC. Director Independence Our Board of Directors currently consists of Robert Hussey, Daniel W. Rumsey, Brian M. Carter and Cary J. Agagagian.In applying the definition of “independent director” established by NASDAQ, the Board has determined that, other than Mr. Carter, each of the members of our Board of Directors is independent. We maintain separately designated audit, compensation, and nominating and corporate governance committees.In applying the independence standards to the audit, compensation and nominating and corporate governance committees established by NASDAQ, we have determined that Daniel W. Rumsey, who is a member of our audit committee, does not meet the independence standard for audit committee members. Vote Required for Approval of ProposalOne The affirmative vote of a plurality of the voting shares present or represented and entitled to vote at the Annual Meeting is required to elect each nominee for director. This means that the four nominees who receive the greatest number of votes cast will be elected. Board of Directors Recommendation THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” EACH OF THE NOMINEES TO THE BOARD SET FORTH IN THIS PROPOSAL1. EXECUTIVE COMPENSATION Management The executive officers and directors of DIRT Motor Sports, Inc. are as follows: Name Age Position Brian M. Carter 38 Chief Executive Officer, Chief Financial Officer and Director Tom W. Deery 53 President and Chief Operating Officer Benjaman L. Geisler 30 Executive Vice President and Chief Marketing Officer Robert F. Hussey 58 Director and Chairman of the Board of Directors Cary J. Agajanian 66 Director Daniel W. Rumsey 46 Director Information about the executive officers, including biographical and employment information, is set forth below. Brian M. Carter, Chief Executive Officer and Chief Financial Officer.See biographical and employment information under “Election of Directors” above. Tom W. Deery, President and Chief Operating Officer. Mr.Deery has served as the Company’s President since March1, 2006, and served as the Company’s acting Chief Executive Officer from May19, 2006 to November 15, 2007. From November 2002 until joining the Company, Mr.Deery was the Senior Vice President, Motorsports for Rand Sports and Entertainment Insurance. From March 2001 to November 2002, Mr.Deery was founder and President of Deery Sports Management, a national motorsports consulting and management firm. From 1996 until forming Deery Sports Management, Mr.Deery served as Vice President of NASCAR weekly series and regional touring. Mr.Deery has a deep background in facility management and ownership. Mr. Deery holds a Bachelors of Science degree in Business and Economics from the University of Wisconsin— Platteville. Benjamin L. Geisler, Executive Vice President and Chief Marketing Officer. Mr.Geisler has served as the Company’s Executive Vice President and Chief Marketing Officer since November 15, 2007, and served as Executive Vice President of Operations from March1, 2006 to November 15, 2007. From June 1997 until joining the Company, Mr.Geisler was employed in various capacities with Next Marketing, Inc. (“Next”), where he most recently served as Senior Vice President.Next is a privately held sports and event marketing firm heavily focused on motorsports. Mr.Geisler joined Next with the sole purpose of extending the firm’s motorsports reach beyond its open-wheel background into the NASCAR arena. During his tenure at Next, Mr.Geisler was responsible for managing or placing over $100million in sponsorship and activation spending, while establishing Next as a leader in both the NASCAR and event marketing arenas. Mr.Geisler holds a Bachelor of Arts degree in Communications& Commerce though a joint program among the College of Arts and Sciences of the University of Pennsylvania, Philadelphia, the Annenberg School of Communications, and the Wharton School of Business. -4- SUMMARY COMPENSATION TABLE The following table sets forth certain information about the compensation paid or accrued during the year ended December31, 2006 to our Chief Executive Officer and Chief Financial Officer, our President and Chief Operating Officer, our former Chief Executive Officer, our Former Chief Marketing Officer, and our Executive Vice President and current Chief Marketing Officer, the only other executive officers whose total compensation exceeded $100,000 in 2006. Name and Principal Position Year Salary($) Stock Awards* ($) Option Awards** ($) All Other Compensation ($) Total ($) Brian M. Carter Chief Executive Officer, Chief Financial Officer and Director 2005 2006 $165,000 $180,000 - $1,134,000(1) $1,151,233(1) - $7,700 $8,400 $1,323,933 $1,322,400 Tom W. Deery(2) President and Chief Operating Officer 2005 2006 - $156,462 - $373,500(2) - $300, 398(2) - - - $830,360 Benjaman L. Geisler Executive Vice President and Chief Marketing Officer 2005 2006 - $154,846 - $615,000(3) - $615,719(3) - - - $1,385,565 Paul A. Kruger Former President and CEO(4) 2005 2006 $180,000 $67,500 $175,000 - $191,872 - - - $546,872 $67,500 Robert L. Butcher(5) Former Chief Marketing Officer 2005 2006 - $154,846 - $615,000(4) - $615,719(4) - $15,000 - $1,400,565 *The assumptions used in calculating the value of the option awards are located in Note 3 of our Consolidated Financial Statements. **The assumptions used in calculating the value of the stock awards are located in Note 3 of our Consolidated Financial Statements. (1) In connection with entering into the employment agreement described below, Mr. Carter was granted options to purchase 300,000 shares of common stock at the market price on the date of grant. Options to acquire 75,000 shares became immediately exercisable, and the remainder becomes exercisable in three installments of 75,000 shares on the anniversary of the grant date in 2006, 2007 and 2008.Additionally, in July 2006, Mr. Carter was granted 300,000 shares of common stock.Such shares are restricted in their sale or transfer until February 1, 2009. (2) In connection with entering into the employment agreement described below, Mr. Deery was granted options to purchase 300,000 shares of common stock at the market price on the date of grant.Options to acquire 75,000 shares became immediately exercisable, and the remainder becomes exercisable in three installments of 75,000 shares on the anniversary of the grant date in 2007, 2008 and 2009.Additionally, Mr. Deery was granted 150,000 shares of common stock.Such shares are restricted in their sale or transfer until January 1, 2009. (3) In connection with entering into the employment agreement described below, Mr. Geisler was granted options to purchase 300,000 shares of common stock at the market price on the date of grant.Options to acquire 75,000 shares became immediately exercisable, and the remainder became exercisable in three installments of 75,000 shares on the anniversary of the grant date in 2007, 2008 and 2009.Additionally, Mr. Geisler was granted 150,000 shares of common stock.Such shares are restricted in their sale or transfer until January 1, 2009. (4) Mr. Kruger resigned as our Chief Executive Officer effective May 16, 2006. (5) Mr. Butcher’s employment was terminated in November 2007.In connection with entering into the employment agreement described below, Mr. Butcher was granted options to purchase 300,000 shares of common stock at the market price on the date of grant.Options to acquire 75,000 shares became immediately exercisable, and the remainder became exercisable in three installments of 75,000 shares on the anniversary of the grant date in 2007, 2008 and 2009.Additionally, Mr. Butcher was granted 150,000 shares of common stock.Such shares were restricted in their sale or transfer until January 1, 2009.In connection with Mr. Butcher’s termination of employment, all of his options have terminated, and all restricted shares of common stock have immediately vested. -5- OUTSTANDING EQUITY AWARDS AT DECEMBER 31, 2006 The following table generally sets forth the number of outstanding equity awards that have not been earned or vested or that have not been exercised for each of the named executive officers as of December 31, 2006.No other equity awards otherwise reportable in this table have been granted to any of our named executive officers. Option Awards Stock Awards Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) Tom W. Deery 75,000 225,000(1) $2.49 06/30/2011 150,000 $367,500 Paul Kruger(2) Brian M. Carter 150,000 150,000(3) $3.65 02/01/2010 300,000 735,000 Robert L. Butcher(2) 75,000 225,000(4) $3.75 02/25/2011 150,000 367,500 Benjaman L. Geisler 75,000 225,000(4) $3.75 02/25/2011 150,000 367,500 (1) Mr. Deery’s unexercisable options vest in three installments of 75,000 shares annually on August 20, 2007, 2008 and 2009, and his unvested shares vest on January 1, 2009. (2) Mr. Kruger resigned as our Chief Executive Officer effective May 16, 2006, and Mr. Butcher’s employment was terminated on November 15, 2007. (3) Mr. Carter’s unexercisable options vest in two installments of 75,000 shares annually on February 1, 2007 and 2008, and his unvested shares vest on January 1, 2009. (4) Messrs. Butcher’s and Geisler’s options unexercisable options vest in three installments of 75,000 shares annually on March 1, 2007, 2008 and 2009, and their unvested shares vest on January 1, 2009. DIRECTOR COMPENSATION Director Compensation Each director receives $30,000 per year paid quarterly, and the Chairman receives $35,000 per year paid quarterly. These amounts assume that each director is a member of a committee and a Chairman of a committee of the Board of Directors.Annual compensation is reduced by $4,000 annually if a director is not a member of a committee and $10,000 annually if a director is not a Chairman of a committee.Each non-employee director receives an option to purchase 75,000 shares of restricted stock at the time of their initial election, which vests in equal installments over three years.Additionally, annually, on or promptly following the date that we file our Annual Report on Form 10-KSB, each director shall be issued options to purchase 25,000 shares of common stock at the fair market value on the date of grant.Directors are also reimbursed for reasonable travel expenses related to such director’s attendance at Board of Directors and committee meetings.The Company did not issue options to directors in 2006. The following table sets forth information concerning the compensation of our directors during the last completed fiscal year: Name FeesEarnedor PaidinCash ($) All Other Compensation ($) Total ($) Harvey Schiller(1) $6,500 - $6,500 Daniel W. Rumsey(2) $37,750 $10,000 $47,750 Robert Hussey $18,000 - $18,000 Cary Agajanian $6,000 - $6,000 (1)Dr. Schiller resigned from our Board of Directors on November 28, 2007. (2)Mr. Rumsey was paid $10,000 in connection with his service as Corporate Secretary during the months of November and December 2006.As of December 31, 2006, Mr. Rumsey owned an option to purchase 75,000 shares of common stock. -6- Employment Contracts We entered into three year employment agreement with Mr.Kruger in June2004 pursuant to which we agreed to employ Mr.Kruger as Chief Executive Officer at an annual salary of $180,000. After the three year term, the employment agreement provided for automatically renewal for successive one year terms unless either terminates the agreement at the end of the then current term, by ninety days prior written notice. If we terminated the agreement without cause, or Mr.Kruger terminated the agreement due to a constructive termination, as defined in the agreement, prior to the end of its then current term, then Mr.Kruger would have been entitled to receive the salary provided for under the agreement as if the agreement had not been terminated. Effective May19, 2006, the agreement with Mr.Kruger was mutually terminated with no further obligation to Mr.Kruger. On February20, 2006, we entered into a consulting agreement with Mr.Deery, pursuant to which Mr.Deery served as our Interim President in consideration of $15,000 per month during the term of the agreement, 50,000options of our common stock at a price of $4.00per share, and 50,000common shares of our restricted common stock. The initial term of the agreement is six months with subsequent three month renewal periods at our discretion.On August20, 2006, we entered into a two year employment agreement with Mr.Deery pursuant to which we agreed to employ Mr.Deery as our President and Acting Chief Executive Officer in consideration for an annual salary of $192,000, formulaic incentive compensation, discretionary incentive compensation, 300,000 options to purchase common stock at an exercise price of $2.49per share, and 150,000shares of restricted common stock. The restricted shares issued in connection with the previous consulting agreement were surrendered unvested and unexercised as part of this employment agreement. After the two year term, the employment agreement will automatically renew for one, one year term unless either terminates the agreement at the end of the initial term, by sixty days prior written notice. If we terminate the agreement without cause, or Mr.Deery terminates the agreement with good reason, as defined in the agreement, prior to the end of its then current term, then Mr.Deery shall, for the greater of six months or remainder of the then current term, continue to receive the salary provided for under the agreement as if the agreement had not been terminated.In connection with the realignment of our management in November 2007, Mr. Deery serves as our President and Chief Operating Officer, in consideration for an annual salary of $180,000. On February1, 2005, we entered into a three year employment agreement with Mr.Carter pursuant to which we agreed to employ Mr.Carter as Chief Financial Officer at an annual salary of $180,000. After the three year term, the employment agreement will automatically renew for successive one year terms unless either terminates the agreement at the end of the then current term, by ninety days prior written notice. If we terminate the agreement without cause, or Mr.Carter terminates the agreement due to a constructive termination, as defined in the agreement, prior to the end of its then current term, then Mr.Carter shall, for the remainder of the then current term, continue to receive the salary provided for under the agreement as if the agreement had not been terminated. On February20, 2006, we entered into a three year employment agreement with Mr.Butcher pursuant to which we agreed to employ Mr.Butcher as our Executive Vice President and Chief Marketing Officer whereby he was entitled to receive an annual salary of $180,000, formulaic incentive compensation, discretionary incentive compensation, 300,000 options to purchase common stock at an exercise price of $3.75per share, and 150,000shares of restricted common stock. After the three year term, the employment agreement automatically renewed for successive one year terms unless either terminates the agreement at the end of the then current term, by ninety days prior written notice. If we terminated the agreement without cause, or Mr.Butcher terminated the agreement due to a constructive termination, as defined in the agreement, prior to the end of its then current term, then Mr.Butcher was entitled to continue to receive his salary provided for under the agreement as if the agreement had not been terminated.On November 15, 2007, we entered into an agreement with Mr. Butcher terminating his employment agreement, in consideration for the payment to him of $135,000, payable in bi-weekly installments through July 25, 2008.In addition, the agreement provides for (i) the issuance of 100,000 shares of restricted common stock, (ii) the cancellation of all options previously granted to Mr. Butcher, (iii) immediate vesting of the 150,000 shares of restricted common stock previously issued to Mr. Butcher, and (iv) the continuation of health and related benefits to Mr. Butcher until the earlier to occur of February 20, 2009, or the date that he is able to obtain employment providing for similar benefits. On February20, 2006, we entered into three year employment agreement with Mr.Geisler pursuant to which we agreed to employ Mr.Geisler as our Executive Vice President of Operations whereby he shall receive an annual salary of $180,000, formulaic incentive compensation, discretionary incentive compensation, 300,000 options to purchase common stock at an exercise price of $3.75per share, and 150,000shares of restricted common stock. After the three year term, the employment agreement will automatically renew for successive one year terms unless either terminates the agreement at the end of the then current term, by ninety days prior written notice. If we terminate the agreement without cause, or Mr.Geisler terminates the agreement due to a constructive termination, as defined in the agreement, prior to the end of its then current term, then Mr.Geisler shall, for the remainder of the then current term, continue to receive the salary provided for under the agreement as if the agreement had not been terminated. Transactions with Related Persons, Promoters and Certain Control Persons Prior to March31, 2006, we utilized travel services including the use of an aircraft owned by Paul Kruger, our former Chief Executive Officer. We no longer utilize these travel services. Additionally, we rented office space for our corporate offices in Norman, Oklahoma, on a month-to-month basis, from an entity controlled by Mr. Kruger.We no longer utilize this property for our corporate offices. On May 16, 2006, certain holders of our Series D Convertible Preferred Stock and other parties acquired an aggregate of 2,844,705 shares of common stock from Mr. Kruger and 100,000 shares were obtained from Mr.Kruger’s children. Mr.Kruger also entered into a warrant and stock option cancellation agreement and a mutual release agreement, pursuant to which Mr.Kruger surrendered warrants and options to purchase an aggregate of 500,000 shares of our common stock and Mr.Kruger resigned as our Chairman and Chief Executive Officer. Mr.Kruger and his children, entered into a lock-up/leak out agreement with respect to their remaining common shares. During 2006, we obtained our business liability, event liability, participant accident, automobile and commercial property and casualty insurance from a company in which Tom W. Deery, our President and Chief Operating Officer was previously employed.Mr. Deery resigned as an officer of the insurance company prior to becoming employed by us.Premiums paid for the aforementioned insurance coverage during 2006 totaled $582,792. -7- PROPOSAL 2 RATIFICATION OF THE APPOINTMENT OF MURRELL, HALL, MCINTOSH & CO., PLLP TO SERVE AS OUR REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007 Upon recommendation of the audit committee of the Board of Directors, the Board of Directors appointed Murrell, Hall, McIntosh & Co., PLLP as our independent registered public accounting firm for the fiscal year ending December 31, 2007, and hereby recommends that the stockholders ratify such appointment. The Board of Directors may terminate the appointment of Murrell, Hall, McIntosh & Co., PLLP as our independent registered public accounting firm without the approval of our stockholders whenever the Board of Directors deems such termination necessary or appropriate. Representatives of Murrell, Hall, McIntosh & Co., PLLP will not be present at the Annual Meeting. Audit Fees The aggregate fees billed by Murrell, Hall, McIntosh & Co., PLLP during 2006 and 2005 for assurance and related services that are reasonably related to the performance of the audit and interim quarterly review of our financial statements and registration filings totaled $96,659 and $129,103, respectively. Audit-Related Fees Our independent auditors did not render any additional professional services relating to the audit or review our financial statements during 2006 and 2005. Tax Fees During 2006 and 2005, we received billings in the amount of $15,778 and $10,921, respectively, from Murrell, Hall, McIntosh & Co., PLLP in connection with preparation of tax returns and other tax compliance services for DIRT Motor Sports, Inc. All Other Fees Murrell, Hall, McIntosh & Co., PLLP did not render any other professional services to us during 2006 or 2005. Audit Committee Pre-Approval Policies The audit committee of our Board of Directors approves the engagement of our independent auditors, and meets with our independent auditors to approve the annual scope of accounting services to be performed and the related fee estimates. It also meets with our independent auditors prior to the completion of our annual audit and reviews the results of their audit and review of our annual and interim consolidated financial statements, respectively. During the course of the year, our Chairman has the authority to pre-approve requests for services that were not approved in the annual pre-approval process. The Chairman reports any interim pre-approvals at the following quarterly meeting. At each of the meetings, management and our independent auditors update our Board of Directors regarding material changes to any service engagement and related fee estimates as compared to amounts previously approved. During 2005 and 2006, all audit and non-audit services performed by our independent accountants were pre-approved by our audit committee in accordance with the foregoing procedures. Report of the Audit Committee Management is responsible for our internal controls and the financial reporting process. The independent registered public accounting firm is responsible for performing an independent audit of our consolidated financial statements in accordance with generally accepted auditing standards and to issue a report thereon. The committee’s responsibility is to monitor and oversee these processes. In this context, the committee has met and held discussions with management and the independent registered public accounting firm. Management represented to the committee that our consolidated financial statements were prepared in accordance with generally accepted accounting principles, and the committee has reviewed and discussed the consolidated financial statements with management and the independent registered public accounting firm. The committee discussed with the independent registered public accounting firm matters required to be discussed by Statement on Auditing Standards No.61 (Communication with Audit Committees). Our independent registered public accounting firm also provided to the committee the written disclosures required by Independence Standards Board Standard No.1 (Independence Discussions with Audit Committees), and the committee discussed with the independent auditors that firm’s independence. Based upon the committee’s discussion with management and the independent registered public accounting firm and the committee’s review of the representation of management and the report of the independent registered public accounting firm to the committee, the committee recommended that the Board of Directors include the audited consolidated financial statements of DIRT Motor Sports, Inc. in its Annual Report on Form10-KSB for the year ended December31, 2006, filed with the SEC. Robert Hussey (Chair) Daniel W. Rumsey -8- Vote Required for Approval of ProposalTwo The affirmative vote of a majority of the voting shares present or represented and entitled to vote at the Annual Meeting is required to ratify the appointment of the independent auditors. Board of Directors Recommendation THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” THE RATIFICATION OF MURRELL, HALL, MCINTOSH & CO., PLLP AS OUR INDEPENDENT AUDITOR. PROPOSAL 3 AMENDMENT TO CERTIFICATE OF INCORPORATION TO AFFECT A REVERSE STOCK SPLIT General The Board of Directors has approved, declared advisable and recommends that our stockholders vote FOR the proposal to amend our certificate of incorporation to implement a reverse split (the “Reverse Split”) at a ratio of between 1-for-3 (1:3) and 1-for-10 (1:10) in the form set forth in Appendix A to this Proxy Statement (the “Amendment”).A vote FOR Proposal 3 will constitute approval of the Amendment providing for the combination of any whole number of shares of common stock between and includingthree (3) and ten (10) into one share of common stock and will grant the Board of Directors the discretionary authority to select which of the approved Reverse Split ratios within that range will be implemented. If the stockholders approve this Proposal, the Boardof Directors will have the authority, but not the obligation, in its sole and absolute discretion, and withoutfurther action on the part of the stockholders, to select one of the approved split ratios and effect the approvedReverse Split by filing the Amendment with the Delaware Secretary of State at any time after the Board’sapproval of the Reverse Split ratio and the filing of the Amendment. If the Amendment has not been filed with the Delaware Secretary of State by the close of business on December 31, 2009, the Board of Directors will abandon the Amendment constituting the Reverse Split. If the Reverse Split is implemented, the Amendment would not reduce the number of authorized shares of our common stock and would not change the par value of a share of our common stock. Except for any changes as a result of the treatment of fractional shares, each stockholder will hold the same percentage of common stock outstanding immediately prior to the Reverse Split as such stockholder held immediately prior to the Reverse Split. Purpose and Background of the Reverse Stock Split Our primary objective in proposing the reverse stock split is to attempt to raise the per share trading price of our common stock in an effort to gain listing on NASDAQ.Before our common stock may be listed on NASDAQ, we must satisfy certain listing requirements.One of these listing requirements is that our common stock must have a minimum bid price of $4.00 per share. On December 20, 2007, the closing bid price of our common stock on the OTC Bulletin Board was $0.39. We intend that the reverse stock split will increase the bid price per share of our common stock above the $4.00 per share minimum bid price, and thereby satisfy one of NASDAQ’s listing requirements. However, we cannot be certain that the reverse stock split will, initially or in the future, have the intended effect of raising the bid price of our common stock above $4.00 per share. In addition to our desire to be listed on NASDAQ, the Board of Directors believes that the low market price of our common stock impairs our marketability and acceptance by institutional investors and other members of the investing public and creates a negative impression of DIRT Motor Sports, Inc. Theoretically, decreasing the number of shares of common stock outstanding should not, by itself, affect the marketability of the shares, the type of investor who would be interested in acquiring them, or our reputation in the financial community. In practice, however, many investors and market makers consider low-priced stocks as unduly speculative in nature and, as a matter of policy, avoid investment and trading in such stocks. The presence of these negative perceptions may adversely affect not only the pricing of our common stock but also the trading liquidity. In addition, these perceptions may affect our commercial business and our ability to raise additional capital through equity and debt financings. We hope that the decrease in the number of shares of its outstanding common stock resulting from the reverse stock split, and the anticipated increase in the per share trading price, will encourage greater interest in our common stock among members of the financial community and the investing public and possibly create a more liquid market for our stockholders. However, the possibility exists that stockholder liquidity may be adversely affected by the reduced number of shares which would be outstanding if the reverse stock split is affected, particularly if the price per share of our common stock begins a declining trend after the reverse stock split is affected. -9- Certain Risk Factors Associated with the Reverse Split Reduced Market Capitalization.
